         Case 1:18-cv-00164-SPW Document 79 Filed 06/03/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                             BILLINGS DIVISION




 DANIEL ROOT,
                                                   CV 18-164-BLG-SPW-
                       Plaintiff,

 vs.                                                ORDER


 MONTANA DEPARTMENT OF
 CORRECTIONS dba MONTANA
 WOMEN'S PRISON,PAUL LAW and
 ALEX SCHROECKENSTEIN,

                       Defendants.


       The Court having been notified of the settlement of this case (Doc. 78), and

it appearing that no issue remains for the Court's determination,

       IT IS HEREBY ORDERED that within 30 days of the date of this Order,

the parties shall file a stipulation to dismiss together with a proposed order

dismissing the case.

       IT IS FURTHER ORDERED that all deadlines are VACATED. The

Pretrial Conference set for Thursday, August 5, 2021 at 1:30 p.m. and the Jury

Trial set for Monday, August 16, 2021 at 9:00 a.m., are VACATED.

       DATED this S^day of June, 2021.

                                              SUSAN P. WATTERS
                                               United States District Judge
